     Case 1:17-cv-01673-AWI-JLT Document 79 Filed 10/15/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE LORENZO MORALES,                          Case No. 1:17-cv-01673-AWI-JLT (PC)

12                       Plaintiff,
                                                     ORDER ON STIPULATION TO AMEND
13           v.                                      DISCOVERY AND SCHEDULING ORDER

14    R. TORRES, et al.,

15                       Defendants.

16

17          Upon consideration of the parties’ stipulation to amend the discovery and scheduling

18   order (Doc. 78), the Court finds good cause to modify the order and sets the following new

19   deadlines:

20          1. The deadline for amending the pleadings is February 11, 2021;

21          2. The deadline for completing all discovery, including filing motions to compel, is

22                March 15, 2021; and,

23          3. The deadline for filing pre-trial dispositive motions is April 13, 2021.

24
     IT IS SO ORDERED.
25

26      Dated:      October 14, 2020                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
